DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendment filed 14 June 22. 
Amendments to Claim 1, 8, 14, and 15, cancellation of claims 2, 6, 9, and 13 an addition of Claim 16-19 have been received and are acknowledged. 
The applicant's claim for benefit of provisional application US 62/893541, filed 2/29/2019  and has a co-pending PCT/US2048368 has been received and acknowledged.
Examiner withdraws the objection to Claim 15 in view of Applicant’s amendments. 
Claims 1, 3-5, 7-8, 10-12 and 14-19 are currently pending and have been examined.









Response to Arguments
Applicant's arguments filed 14 June 22 have been fully considered but they are not persuasive. 
With regard to the rejections under 35 USC 101, Applicant’ s amendments are insufficient to overcome the rejections as noted previously and below. 
With regard to the rejections under 35 USC 102, Applicant’s arguments are directed to newly amended claim language. Applicant’s arguments with respect to claim(s) 1, 3-5, 7-8, 10-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-8, 10-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a method, non-transitory computer readable, and the system of  optimizing management of property resource rights. In the instant case, Claims 1, 3-5, and 7 are directed to a process. Claims 8-9, 10-12,  and 14 are directed to a system. Claims 15- 19 are directed to a non-transitory computer readable medium.
(2a) Prong 1: Optimization of the management of property resource rights is categorized in/akin to the abstract idea subject matter grouping of: methods of organizing human activity [organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  As such, the claims include an abstract idea. 
The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
1. (and Claim 15) (Original) A computer-facilitated method for optimizing management of property resource rights, the method comprising: 
digitizing a property resource having a type and at least one attribute, thereby generating a property resource inventory object; and 
generating a rights template based on a mapping one or more labels associated with the type of property resource, one or more rules associated with the type of property resource, one or more workflows associated with the type of property resource, and one or more linkings between two or more rights templates;   
generating a property resource rights object for the property resource based on the property resource inventory object and a rights template.  
generating a property resource stock object by applying the rights template to the property resource inventory object  
activating at least one workflow to automate a process associated with the property resource stock object upon a contract associated with the property resource stock object being entered; and 
receiving, via a graphical user interface, a permission associated with the property resource stock object, causing one or more entities to be granted access to the property resource stock object according to the permission.




8. (Original) A system for optimizing property resource rights management, comprising: 
…..
digitize a property resource having a type and at least one attribute, thereby generating a property resource inventory object; and 
generate a rights template based on a mapping of one or more labels associated with the type of property resource, one or more rules associated with the type of property resource, one or more workflows associated with the type of property resource, and one or more linkings between two or more rights templates;
generate a property resource rights object for the property resource based on the property resource inventory object and the rights template.  
generate a property resource stock object by applying the rights template to the property resource inventory object, 3activate at least one workflow to automate a process associated with the property resource stock object upon a contract associated with the property resource stock object being entered; and 
receive, via a graphical user interface, a permission associated with the property resource stock object, causing one or more entities to be granted access to the property resource stock object according to the permission;.

As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity.
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of digitizing…, generating a rights template…, generating a property resource rights object…, generating a property resource stock object…,  and activating at least one workflow…   do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. digitizing using broadest reasonable interpretation could include scanning,  receiving… )   do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses generic computing elements to perform well known, routine, and conventional functions (For example: See MPEP 2106.05 (d)  [See specifically MPEP 2106.05 (d) II.v Content Extraction ] and (f)) 

(2b) In the instant case, Claims 1, 3-5, and 7 are directed to a process. Claims 8-9, 10-12,  and 14 are directed to a system. Claims 15- 19 are directed to a non-transitory computer readable medium.
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f)) (Specification, [0071]  general purpose digital computers or similar devices) 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
It is noted that claim (3-5, 7, 10-12, 14, and 16-19) introduces the additional element of (wherein the property resource… , training a model… , generating a rights template…, storing…, wherein the rights template…, wherein the property resource stock object..  ). These elements are not a practical application of the judicial exception because as with the independent claims, these limitations merely recite “apply it” (or an equivalent)  or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d) and (f)) Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because these additional element of a processor  element(s) amount(s) to the mere use of a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f)) (Specification, [0071]  general purpose digital computers or similar devices) 
Therefore, Claims 1, 3-5, 7-8, 10-12 and 14-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

	
	





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-8, 10-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10984231 B1, Vandivere hereinafter referred to as Vandivere further in view of US 2012/0173439 A1, Levy hereinafter referred to as Levy. 

Claims 1, 8 and 15
Vandivere, discloses a system and computer-facilitated method for optimizing management of property resource rights, the method comprising: 
digitizing a property resource having a type and at least one attribute, thereby generating a property resource inventory object; and (See Vandivere, Fig. 1, C3L63-L67 …documents…(e.g. scanned)…C10L58 – C11L6 Fig. 6 scanning paper records…property rights…). 
generating a rights template based on a mapping one or more labels associated with the type of property resource, one or more rules associated with the type of property resource, one or more workflows associated with the type of property resource, and one or more linkings between two or more rights templates;   (See Vandivere, Fig. 2, C4L5-L7, generating a collection of the interconnected data objects; C5L57-C6L5 mapper may produce rules defining interactions between certain data objects… )
generating a property resource rights object for the property resource based on the property resource inventory object and a rights template.  and (See Vandivere, Fig. 2, C4L5-L7, generating a collection of the interconnected data objects; C5L57-C6L5 mapper may produce rules defining interactions between certain data objects… )
generating a property resource stock object by applying the rights template to the property resource inventory object  (See Vandivere, Fig. 2, C4L5-L7, generating a collection of the interconnected data objects; C5L57-C6L24 chain of title mapper may produce rules defining interactions between certain data objects…(e.g. conveyances, a death certificate in combination with last will and testament)… rule based logic to apply based on the semantic content… C6L44-61 nodes… “space”… “rights”… “time”…”docs”… “title_ops”…  )
As noted above, Vandivere discloses rules for processing. (See Vandivere, C5L57-C6L24)
Vandivere does not directly disclose the following, however, Levy teaches:  
activating at least one workflow to automate a process associated with the property resource stock object upon a contract associated with the property resource stock object being entered; and (See Levy, Fig. 6-11, Table 2, [0086] manage workflow rules and routing)
receiving, via a graphical user interface, a permission associated with the property resource stock object, causing one or more entities to be granted access to the property resource stock object according to the permission. (See Levy, Table 2, [0086] manage users and permissions [0091] permission control for type of user)
The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Vandivere discloses a method and system of rights mapping using rule-based logic features. Levy  a method and system of managing a breach of contract with user permission features and rules set up as a workflow. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method and system of rights mapping using rule-based logic including rule for permissions and workflows).  As such the claimed invention is obvious over Vandivere / Levy.

 
Claims 3, 10  and 16
Vandivere  and Levy disclose the invention as claimed above in Claims 1 and 8. 
Vandivere further discloses: 
wherein the property resource is a real asset resource, a service or a transaction.  (See Vandivere, C5L57-C6L5 chain of title…. )


Claims 4, 11  and 17
Vandivere  and Levy disclose the invention as claimed above in Claims 1 and 8. 
Vandivere further discloses: 
training a model based on property resource usage data according to a machine learning algorithm, thereby generating a trained model; (See Vandivere, C4L64-C5L8 chain of title mapper… trained model… )
generating a rights template based using the trained model; and (See Vandivere, C5L57-C6L5 generate data objects corresponding to each document and also corresponding to a particular property right or rights…  )
storing, in a rights template store, the rights template.  (See Vandivere, Fig. 7 C14L6- 20, storage device … mass storage device…) 


Claims 5, 12 and 18
Vandivere  and Levy disclose the invention as claimed above in Claims 1 and 8. 
Vandivere further discloses: 
wherein the rights template contains one or more attributes associated with the type of property resource, one or more rules associated with the type of property resource, one or more workflows associated with the type of property resource, and at least one linking between two or more rights templates 2Application No. Not Yet AssignedAttorney Docket No. 18479.0001USU1  (See Vandivere, Fig. 2, C4L5-L7, generating a collection of the interconnected data objects; C5L57-C6L5 chain of title mapper may produce rules defining interactions between certain data objects… )


Claims 7, 14  and 19
Vandivere  and Levy disclose the invention as claimed above in Claims 1 and 8. 
Vandivere further discloses: 
wherein the property resource stock object contains one or more labels associated with type of property resource, one or more rules associated with type of property resource, one or more workflows associated with type of property resource, at least one linking between two or more rights templates, and one or more attributes from the property resource inventory object. .  (See Vandivere, C6L44-61 nodes… “space”… “rights”… “time”…”docs”… “title_ops”…  )


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0114589 Al (Computer-based systems and methods for managing a housing assistance application process)
US 2013/0339258 Al (Method, system, and computer program product for creating legal notices and workflows based on predefined templates)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691